DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed December 16, 2021, has been entered.  Claims 1, 2, 5-8, 10-17 and 21-27 are currently pending in the application.  Claims 15-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The previous 112 (b) rejections of claims 23 and 27 and 112 (d) rejection of claim 25 have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 5-8, 10-14 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeno et al. (US 2010/0323082; cited on IDS filed July 26, 2018) in view of Zosel (US 4,247,570; cited on IDS filed May 31, 2017).
Regarding claim 1, Shigeno et al. teach adding water (i.e., an aqueous solvent) to roasted coffee beans and heating at a temperature of 5 to 60°C for 1 to 50 hours [0035-0036; 0052-0053].  These ranges overlap and thereby render obvious the claimed time and temperatures for containing the roasted coffee beans with water.
Shigeno et al. speak to the treatment of coffee beans with a supercritical fluid to decaffeinate the beans [0004], but are silent as to subjecting the “raw material roasted coffee beans” after the heating, to a super critical carbon dioxide extraction.
Zosel teaches subjecting coffee to supercritical carbon dioxide extraction to lower the caffeine content (e.g., Example 1).  Zosel further teaches that the coffee can be raw or roasted (col. 2 lines 42-45).
Therefore, where Shigeno et al. speak to decaffeinating coffee beans using supercritical fluid, it would have been obvious to have utilized a method as taught by Zosel in order to provide the predictable result of roasted coffee beans that had both a reduced hydroxyhydroquinone content as taught by Shigeno et al. [0009], as well as a 
Regarding claims 2 and 7, Shigeno et al. teach the coffee beans can be ground or unground [0050].  Zosel also teaches ground or unground coffee is suitable in the decaffeination process (col. 2 lines 37-41).
Regarding claims 5 and 11, Zosel teaches the supercritical carbon dioxide extraction carried out at 80°C, which falls within the claimed ranges (e.g., Example 1.  Generally, Zosel teaches a range of 40-100°C (col. 1 line 68-col. 2 line 1), which falls within the range of claim 5 and overlaps the range of claim 11, thereby rendering the claimed temperature obvious.
Regarding claims 6 and 12, Zosel teaches the supercritical carbon dioxide extraction carried out for a contacting time of preferably less than 10 hours for beans and less than 5 hours for ground coffee (col. 2 lines 37-41).  These ranges overlap and thereby render obvious the claimed ranges for ground beans (claim 6) and unground beans (claim 12).
Regarding claim 8, Zosel teach the supercritical carbon dioxide extraction is carried out in the presence of water (i.e., an entrainer) from the moistened coffee (col. 1 lines 64-66).
Regarding claim 10, Shigeno et al. teach adding water (i.e., an aqueous solvent) to roasted coffee beans and heating at a temperature of 5 to 60°C [0035-0036; 0052].  This range overlaps and thereby renders obvious the claimed temperatures for containing the roasted coffee beans with water.
Regarding claim 13, Shigeno et al. teach that the coffee beans have an L value of from 10 to 30, which overlaps and thereby renders obvious the claimed range [0018].
Regarding claim 14, Shigeno et al. teach that the amount of water is preferably 0.1 to 100 parts based on the mass of the roasted coffee beans [0051], overlapping and thereby rendering obvious the claimed range.  Zosel teaches a water content of 15 to 60 mass% (col. 1, lines 64-66), which also overlaps and thereby renders obvious the claimed range.
Regarding claims 21 and 25, Shigeno et al. do not specifically speak to the hydroxyhydroquinone being selectively removed from the raw material roasted coffee beans without any reduction in the content of a chlorogenic acid.  However, where they teach contacting the roasted coffee beans with an aqueous solvent that is water, and for a time and temperature as claimed, as set forth above with regard to claim 1, the method of Shigeno is considered to provide this claimed effect.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 22 and 26, given that the combination of Shigeno et al. and Zosel teaches a method as set forth above with regard to claim 1, the method of the 
Regarding claims 23 and 27, as with claims 22 and 26, given that the combination of Shigeno et al. and Zosel teaches a method as set forth above with regard to claim 1, the method of the prior art is also considered to remove caffeine and impurities due to roasting including at least 5-hydroxymethylfurfural during the supercritical carbon dioxide extraction step.
With regard to all of claims 22, 23, 26 and 27, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 24, Shigeno et al. teach roasted coffee beans are recovered after the aqueous solvent is removed [0068].


Response to Arguments

Applicant's arguments filed December 16, 2021, have been fully considered but they are not persuasive.
Applicant argues that the Examiner has combined two different methods where neither reference recognizes the benefit of doing the same, and goes on to assert that where [0004] of Shigeno teaches water and supercritical fluid extraction in the alternative, one would not have combined the two different steps (Remarks, pp. 7-8).
This argument is not persuasive.  Shigeno teaches a method of reducing the hydroxyhydroquinone content of coffee beans by exposing them to warm water as claimed, and teaches that supercritical carbon dioxide is known to be utilized for decaffeination of coffee.  Zosel teaches a method of decaffeinating coffee beans utilizing supercritical carbon dioxide extraction.  The combination of these two steps to provide a coffee bean having reduced caffeine and hydroxyhydroquinone content would have been a predictable result.
Applicant points to Table 2 in the instant specification and states that “substantial benefits” were obtained by the specific two-step method (Remarks, pp. 9-10).
The results shown in Table 2 are not convincing evidence of unexpected results sufficient to outweigh the prima facie case of obviousness set forth above.  Looking to the results for comparative examples 2 and 4, which Applicant states are comparable to the process of Zosel, the sourness ratings for the comparative samples 2 and 4 are as good as, or better, than many of the sample according to the instant invention.  Additionally, where the averages are set according to Table 1, it is not clear that ratings 
Further, the results shown in Table 2 are not commensurate in scope with the present claims.  The samples are ground beans.  For the hot water extraction step, the samples are heated with a particular ratio of ground beans:water, at a specific temperature on the low end of the claimed range (except Sample 11), and for the same amount of time (also with the exception of Sample 11).  For the carbon dioxide extraction step, the extraction time is also the same for all samples except sample 5.  Therefore, it is not clear the combination of two method steps provides an unexpected result where the claimed steps are known in the prior art to be applied to coffee.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791